IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10687
                        Conference Calendar



TONY RAY MITCHELL,

                                         Plaintiff-Appellant,

versus

WALLACE BOWMAN, Judge; ROBERT ANTHONY
MARTINEZ; LANCE T. EVANS,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CV-246-A
                      --------------------
                        February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Tony Ray Mitchell, Texas prisoner # 488816, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

action as frivolous pursuant to 28 U.S.C. § 1915(e)(2).   Mitchell

argues that the defendants violated his constitutional right to

have the state court order dismissing the criminal charges

against him enforced.   He argues that the defendants acted in

absence of all jurisdiction in revoking his parole based on the

dismissed state criminal charges, and therefore, they are not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10687
                                -2-

entitled to absolute immunity.   Mitchell is effectively

challenging the revocation of his parole.   Because Mitchell has

not shown that the parole revocation decision has been reversed,

expunged, declared invalid, or called into question by a federal

court’s issuance of a writ of habeas corpus, Mitchell’s claim is

not cognizable under 42 U.S.C. § 1983 and must be dismissed.      See

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

     Mitchell’s appeal is without arguable merit and therefore,

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Accordingly, Mitchell’s appeal is DISMISSED.   See 5TH CIR.

R. 42.2.   Mitchell is advised that the district court’s dismissal

of this action and this court’s dismissal of this appeal both

count as “strikes” pursuant to 28 U.S.C. § 1915(g).     See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).   Mitchell is also

advised that he has two strikes which were imposed in Mitchell v.

Garrett, No. 4:00-CV-235-A (N.D. Tex. June 6, 2000) and in

Mitchell v. Garrett, No. 00-10686 (5th Cir. Dec. 13, 2000).

Mitchell has now accumulated at least three strikes under 28

U.S.C. § 1915(g) and may not proceed in forma pauperis in any

civil action or appeal while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.